Citation Nr: 1529649	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, Dr. D. R., and R. M.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to March 1959.  He died in August 2005.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a decision of March 2009, the Board denied entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  That decision was subsequently affirmed by the United States Court of Appeals for Veterans Claims (Court) in a Memorandum Decision of August 2010.  

In May 2011, the appellant attempted to reopen her previously-denied claim for dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  The RO, however, found that new and material evidence had not been submitted sufficient to reopen the appellant's previously denied claim.  The current appeal ensured.  

In May 2014, the Board remanded the appellant's claim in order that she might be afforded a videoconference hearing at the VARO located in Lincoln, Nebraska.  That hearing having been accomplished, the case is once more before the Board for appellate review.  

Finally, good or sufficient cause having been shown, the appellant's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  In a March 2009 Board decision, which was affirmed by the United States Court of Appeals for Veterans Claims in August 2010, entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was denied.  

2.  Evidence submitted since the Board's March 2009 decision denying entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the appellant's claim.  

3.  The Veteran died on August [redacted], 2005.  

4.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiopulmonary arrest, due to, or as a consequence of, sepsis from a perforated viscus, due to, or as a consequence of, metastatic renal cell cancer.  

5.  Resolving reasonable doubt in the appellant's favor, the Veteran's death was the result of carelessness, negligence, an error in judgment, or similar instance of fault on the part of treating VA medical personnel.  



CONCLUSIONS OF LAW

1.  The March 2009 Board decision which denied entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  Evidence received since the Board's March 2009 decision denying entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is both new and material, and sufficient to reopen the appellant's previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of her application.  VA notified the appellant on various occasions of the information and evidence needed to substantiate and complete her claim, to include notice of what part of the evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans Benefits Management System (VBMS) electronic file, which includes the appellant's multiple contentions, including those offered during the course of a videoconference hearing before the undersigned in August 2014; service treatment records; VA (including Virtual VA) and private treatment records and examination reports; and various articles and/or treatises.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the VBMS electronic file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122. 128-30 (2000).  

Dependency and Indemnity Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

The appellant, the widow of the Veteran, seeks entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  In pertinent part, it is argued that the Veteran's "premature and negligent discharge" from the VA Medical Center in Omaha, Nebraska on August 6, 2005 caused or contributed substantially or materially to his death.  In the alternative, it is contended that, had the Veteran been treated by VA medical personnel with appropriate broad-spectrum antibiotics at the time of his discharge, and not discharged with an elevated white blood cell count, he would not have succumbed to septic shock leading to death.  

In that regard, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for a veteran's death which is not the result of his own willful misconduct where such death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or any Department facility, where the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination, or in the case of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran died, does not establish causation.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which the care, treatment, or examination was furnished unless the VA's  failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment or examination proximately caused the Veteran's death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or, in appropriate cases, his representative's informed consent.  

Whether the proximate cause of the Veteran's death was an event not reasonably foreseeable is in each case to be determined based upon what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of treatment provided.  38 C.F.R. § 3.361 (2014).  

Once entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has been denied by a decision of the Board, that determination is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Where a claim for entitlement to dependency and indemnity compensation benefits has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In addition, new evidence may be found to be material if it provides "a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior March 2009 decision, the Board found that the appellant had not shown that the proximate cause of the Veteran's death was carelessness, negligence, lack of proper skill, or similar instance of fault on VA's part in furnishing medical care in July or August 2005, or that the proximate cause of his death was an event which was not reasonably foreseeable.  The Board determined that the record did not reflect that the recurrence of cancer suffered by the Veteran in July and August 2005 (and his subsequent death) was proximately caused, through carelessness, negligence, an error in judgment, lack of proper skill, or otherwise, by medical treatment he received at the Omaha VA Medical Center.  

The Board noted that, following the Veteran's first incidence of cancer, he had undergone routine surveillance testing, which as of December 2004, showed no recurrence of cancer.  Moreover, the Board observed that, while the Veteran was advised that an intravenous pyelogram was needed in order to evaluate the possibility of recurrence of cancer, he indicated, in July 2005, that he had no intention of keeping his appointment the following week.  Finally, the Board observed that, following an intravenous pyelogram conducted on August 3, 2005, VA treatment records dated the following day showed that the Veteran was diagnosed with metastatic renal cell carcinoma.  The Veteran was released from the hospital on August 6, 2005.  Records indicated he was in stable condition at that time.  The Veteran was scheduled for a right nephrectomy in mid-August 2005.  

In light of the appellant's and her representative's contentions, a VA medical opinion was obtained in August 2006 which indicated that there was no evidence that the Omaha VA Medical Center strayed from current medical standards, dating as far back as the 1990's, concerning any of the Veteran's care.  Rather, according to the VA examiner, the Veteran appeared to have actually had "quite exemplary" care, in addition to ongoing surveillance.  Finally, the VA examiner opined that the type of cancer suffered by the Veteran was known to be very aggressive, and many times innocuous and difficult to diagnose and treat, with the result that, then it finally appeared, it was often far advanced, with little to no symptomology.  In a second opinion offered in March 2007, the VA examiner noted that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in not diagnosing the recurring cancer earlier.  

In sum, the Board in March 2009 found that the preponderance of the probative evidence of record showed that the Veteran's death was not caused by carelessness, negligence, a lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical treatment, or by an event not reasonably foreseeable during such medical treatment.  Under the circumstances, the criteria for dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 were not met.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence submitted since the time of the Board's March 2009 decision denying entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, consisting, for the most part, of various VA and private medical records and opinions, as well as the testimony of the appellant and various others at the time of a videoconference hearing before the undersigned in August 2014, is both "new" in the sense that it was not previously of record, and "material."  More specifically, while the evidence in question shows a difference of opinion regarding the part negligence might have played in the Veteran's death, such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability" (and subsequent death), and, accordingly, is sufficient to reopen the appellant's previously-denied claim for dependency and indemnity compensation benefits.  

Having determined that new and material evidence has, in fact, been submitted sufficient to reopen the appellant's previously-denied claim, the Board turns to a de novo review of all pertinent evidence of record.  

The Veteran died on August [redacted], 2005.  According to the Certificate of Death, the immediate cause of his death was cardiopulmonary arrest, due to, or as a consequence of, sepsis from a perforated viscus, due to, or as a consequence of, metastatic renal cell carcinoma.  

As noted, in an August 2006 opinion, a VA examiner stated that there was no evidence that the Omaha VA Medical Center strayed from current medical standards, dating as far back as the 1990's, concerning any of the Veteran's care.  Further, the VA examiner noted that the Veteran appeared to have received "quite exemplary care" and ongoing surveillance.  Finally, the VA examiner noted the types of cancer suffered by the Veteran were known to be very aggressive, and many times innocuous and difficult to diagnose and treat, often appearing only when far advanced, with little to no symptomatology.  

In a March 2007 opinion, the same VA examiner noted that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in not diagnosing the recurring cancer earlier.  

In correspondence of March 2011, the Veteran's private physician wrote that, following a review of the Veteran's records from outside facilities, it was his opinion that not placing the Veteran on an antibiotic, and then dismissing him with an elevated white blood cell count and elevated temperature was a contributing factor to his death.  

In September 2011, that same private physician, following a review of the Veteran's medical records, opined that the lack of antibiotic treatment from August 6 to August 8, 2005, following the Veteran's discharge from the VA Medical Center, severely worsened the Veteran's condition.  This physician opined that the Veteran did not die as a result of renal cell or transitional cell cancer, but, rather, due to infection and resulting sepsis.  

In correspondence of October 2012, a private emergency room physician reported treating the Veteran following his discharge from the VA Medical Center.  That private physician reported that the Veteran may have been prematurely discharged from the VA Medical Center, and that the Veteran did not die from his renal cancer, but rather from sepsis "in relation to a urinary tract infection."  

Following a review of the Veteran's claims folder, a VA physician, in February 2013, opined that, based on available medical records, and to a reasonable degree of medical certainty, it was less likely than not that care received at the VA Medical Center contributed to the Veteran's cause of death.  The VA physician found that the treatment that the Veteran received in connection with his care was not the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing care, medical or surgical treatment, or examination.  The physician further opined that the VA Medical Center did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  

In August 2013, and following further review of the Veteran's records, the February 2013 VA physician reviewer indicated that her opinion had not changed, and that the Veteran was stable at the time of his discharge from the VA in August 2005.  She further opined that the Veteran was not septic due to urinary tract infection.  Moreover, she found no evidence of an acute abdominal process.  An August 2005 abdominal computerized tomography study revealed no acute abdominal process.  Rather there was a large right-sided renal mass and liver metastasis of the bilateral lobes.  When the Veteran reported to the outside medical hospital, he had severe right-sided abdominal pain.  His presentation to the outside medical facility on August 8, 2005 was more likely than not due to an acute perforated abdominal viscus resulting in septic shock.  In the opinion of the February 2013 VA examiner, based on the available medical records, and to a reasonable degree of certainty, it was less likely than not that the Veteran's care received at the VA Medical Center contributed to his cause of death.  Moreover, the treatment the Veteran received in connection with care was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment, or examination.  Finally, the February 2013 reviewing physician found that the VA Medical Center did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  

In August 2014, the same private physician who had provided the above referenced September 2011 opinion provided testimony in support of both the appellant's claim and the opinion he offered in September 2011.  

In November 2014, in an attempt to clarify whether the Veteran's death was, in fact, the result of negligence and/or inadequate treatment on the part of VA medical personnel, there was sought the opinion of an independent medical expert.  

Following a full review of the Veteran's medical records, that expert, in March 2015 opined that the Veteran did, in fact, die prematurely as a result of a VA Medical Center error in judgment in releasing him without antibiotic treatment when he exhibited clinical signs and symptoms of urinary tract infection.  While the independent medical expert found the Veteran did not die as a direct result of his cancers (either the transitional cell cancer or the renal cell cancer diagnosed closer to the time of his death), his urinary infection was an indirect complication of his prior urinary tract problems and surgery.  According to the independent medical expert, the Veteran clearly died of sepsis as the result of the aforementioned urinary tract infection.  Following a review of extensive medical records, it was the opinion of the medical expert that, while the VA provided excellent care for the vast majority of the Veteran's service related issues, it was unfortunate that the additional complication of urinary tract infection leading to sepsis and death was "mismanaged leading to an earlier death."  More specifically, the failure to provide ongoing antibiotic treatment at the time of the Veteran's discharge on August 6, 2005, which could have suppressed/ended his infection and permitted time for him to recuperate and receive a future nephrectomy, clearly and unequivocally constituted carelessness, negligence, and an error in judgement on the part of treating VA medical personnel, a result clearly below the required standard of care.  

As noted above, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for death not the result of the Veteran's own willful misconduct where such death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under a law administered by the Secretary, either by a Department employee, or any Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination, or in the case of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

In this case there are clear differences of opinion as to whether negligence on the part of VA medical personnel contributed in some way to the Veteran's death.  The actual cause of the Veteran's death may never be known to a certainty.  Under the benefit-of-the-doubt rule for the appellant to prevail, however, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, the Board finds that under the doctrine of reasonable doubt that the Veteran's death on August [redacted], 2005 was at least in part the result of carelessness, negligence, and an error or errors in judgment on the part of treating VA medical personnel.  This is particularly the case given the statements of the Veteran's private physicians, and the opinion of the independent medical examiner.  Those opinions are clearly to the effect that, given the Veteran's previous history of multiple urinary tract infections, and his condition on August 6, 2005, the day of his discharge, at which time he exhibited clear clinical evidence of infection, his discharge on that date without antibiotics was, in the words of the independent medical examiner, "clearly below the standard of care and negligent."  Under the circumstances, entitlement to dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is in order.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

ORDER

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1151 is granted.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


